    Case: 1:19-cv-00360-MRB Doc #: 6 Filed: 05/15/19 Page: 1 of 2 PAGEID #: 78



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 Preterm-Cleveland, et al.                     :   Case No. 1:19-cv-360
                                               :
                         Plaintiff,            :   Judge: Michael R. Barrett
       v.                                      :
                                               :
 David Yost, et al.                            :   NOTICE OF APPEARANCE
                                               :
                         Defendants.           :



       Plaintiffs give notice that Jennifer L. Branch enters her appearance as attorney for the

Plaintiffs Planned Parenthood Southwest Ohio Region, Sharon Liner, M.D., Planned Parenthood

of Greater Ohio, Women’s Med Group Professional Corporation and Capital Care Network of

Toledo in this action.



                                                      Respectfully submitted,
                                                      s/ Jennifer L. Branch
                                                      Jennifer L. Branch (0038893)
                                                      Attorney for Plaintiff
                                                      Gerhardstein & Branch Co. LPA
                                                      441 Vine St., Suite 3400
                                                      Cincinnati, Ohio 45202
                                                      Tel (513) 621-9100
                                                      Fax (513) 345-5543
                                                      jbranch@gbfirm.com




                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 15, 2019 a copy of the foregoing pleading was filed

electronically. Notice of this filing will be sent to all parties for whom counsel has entered an

appearance by operation of the Court’s electronic filing system. Parties may access this filing
    Case: 1:19-cv-00360-MRB Doc #: 6 Filed: 05/15/19 Page: 2 of 2 PAGEID #: 79



through the Court’s system. I further certify that a copy of the foregoing pleading and the Notice

of Electronic Filing has been served by ordinary U.S. mail upon all parties for whom counsel has

not yet entered an appearance electronically.

                                                    s/ Jennifer L. Branch
                                                    Attorney for Plaintiff
